Exhibit 10.11

 

VOTING AND PROXY AGREEMENT

 

VOTING AND PROXY AGREEMENT, dated as of June 28, 2004 (this “Agreement”) among
The Thomson Corporation, a Delaware corporation (“Parent”), and each other
person and entity listed on the signature pages hereof (each, a “Stockholder”).

 

RECITALS

 

WHEREAS, as of the date hereof, each Stockholder owns beneficially the number of
shares of common stock, $0.01 par value (the “Common Stock”), of Information
Holdings Inc., a Delaware corporation (the “Company”), set forth opposite such
Stockholder’s name on Schedule I hereto (all such shares owned and which may
hereafter be acquired by such Stockholder during the Term (as hereinafter
defined), whether upon the exercise of options or by means of purchase,
dividend, distribution or otherwise, being referred to herein as the “Shares”);

 

WHEREAS, Parent, Thyme Corporation, a Delaware corporation and a subsidiary of
Parent (“Merger Sub”), and the Company have entered into an Agreement and Plan
of Merger dated as of the date hereof (as it may be amended or supplemented from
time to time, the “Merger Agreement”) which provides, upon the terms and subject
to the conditions set forth therein, for the merger of Merger Sub with and into
the Company (the “Merger”); and

 

WHEREAS, as a condition to the willingness of Parent and Merger Sub to enter
into the Merger Agreement and in furtherance of the acquisition of the Company
by Parent, Parent and Merger Sub have required that the Stockholders agree, and
in order to induce Parent and Merger Sub to enter into the Merger Agreement,
each Stockholder has agreed, severally and not jointly, to enter into this
Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and agreements
contained herein, the parties hereto agree as follows:

 


ARTICLE I.

TRANSFER AND VOTING OF SHARES


 


1.1.                              VOTING AGREEMENT.  EACH STOCKHOLDER HEREBY
AGREES THAT FROM THE DATE HEREOF UNTIL THE TERMINATION OF THIS AGREEMENT
PURSUANT TO SECTION 5.13 HEREOF (THE “TERM”), AT ANY MEETING OF THE STOCKHOLDERS
OF THE COMPANY, HOWEVER CALLED, AND IN ANY ACTION BY WRITTEN CONSENT OF THE
STOCKHOLDERS OF THE COMPANY, SUCH STOCKHOLDER SHALL VOTE THE SHARES (A) IN FAVOR
OF THE MERGER, THE MERGER AGREEMENT (AS AMENDED FROM TIME TO TIME) AND THE
TRANSACTIONS CONTEMPLATED BY THE MERGER AGREEMENT AND ANY ACTIONS REQUIRED IN
FURTHERANCE THEREOF AND (B) AGAINST ANY TAKEOVER PROPOSAL AND ANY ACTION,
PROPOSAL, TRANSACTION OR AGREEMENT THAT WOULD RESULT IN A BREACH IN ANY RESPECT
OF ANY COVENANT, REPRESENTATION OR WARRANTY OR ANY OTHER OBLIGATION OR AGREEMENT
OF THE COMPANY UNDER THE MERGER AGREEMENT OR OF SUCH STOCKHOLDER UNDER THIS
AGREEMENT, AND (C) AGAINST ANY OTHER ACTION OR PROPOSAL INVOLVING THE COMPANY OR
ANY OF ITS SUBSIDIARIES THAT IS INTENDED, OR COULD REASONABLY BE EXPECTED, TO
PREVENT, IMPEDE, INTERFERE WITH, DELAY, POSTPONE, FRUSTRATE, NULLIFY OR
ADVERSELY AFFECT ANY PROVISION OF THE MERGER AGREEMENT, THIS AGREEMENT OR ANY
OTHER AGREEMENT RELATING TO THE TRANSACTIONS CONTEMPLATED BY THE MERGER
AGREEMENT, THE MERGER OR ANY OTHER TRANSACTION CONTEMPLATED BY THE MERGER

 

--------------------------------------------------------------------------------


 


AGREEMENT OR THIS AGREEMENT.  ANY SUCH VOTE SHALL BE CAST OR CONSENT SHALL BE
GIVEN IN ACCORDANCE WITH SUCH PROCEDURES RELATING THERETO SO AS TO ENSURE THAT
IT IS DULY COUNTED FOR PURPOSES OF DETERMINING THAT A QUORUM IS PRESENT AND FOR
PURPOSES OF RECORDING THE RESULTS OF SUCH VOTE OR CONSENT.  EACH STOCKHOLDER
AGREES NOT TO ENTER INTO ANY AGREEMENT OR COMMITMENT THE EFFECT OF WHICH WOULD
NOT BE IN ACCORDANCE OR INCONSISTENT WITH THE PROVISIONS AND AGREEMENTS
CONTAINED IN THIS AGREEMENT.


 


1.2.                              PROXY.


 


(A)                                  EACH STOCKHOLDER, BY THIS AGREEMENT, WITH
RESPECT TO ITS SHARES, DOES HEREBY CONSTITUTE AND APPOINT PARENT, OR ANY NOMINEE
OF PARENT, WITH FULL POWER OF SUBSTITUTION, AT ANY TIME DURING THE TERM, AS ITS
TRUE AND LAWFUL ATTORNEY AND PROXY (ITS “PROXY”), FOR AND IN ITS NAME, PLACE AND
STEAD, TO VOTE, OR CAUSE TO BE VOTED, EACH OF SUCH SHARES AS ITS PROXY, AT EVERY
ANNUAL, SPECIAL OR OTHER MEETING, INCLUDING ANY ADJOURNMENTS OR POSTPONEMENTS
THEREOF, OF THE STOCKHOLDERS OF THE COMPANY FOR THE PURPOSE OF CONSIDERING ANY
MATTER REFERRED TO IN SECTION 1.1 (INCLUDING THE RIGHT TO SIGN ITS NAME (AS
STOCKHOLDER) TO ANY CONSENT, CERTIFICATE OR OTHER DOCUMENT RELATING TO THE
COMPANY THAT THE LAW OF THE STATE OF DELAWARE MAY PERMIT OR REQUIRE).


 


(B)                                 THIS POWER OF ATTORNEY IS IRREVOCABLE, IS
GRANTED IN CONSIDERATION OF PARENT AND MERGER SUB ENTERING INTO THE MERGER
AGREEMENT AND IS COUPLED WITH AN INTEREST SUFFICIENT IN LAW TO SUPPORT AN
IRREVOCABLE POWER.  THIS APPOINTMENT SHALL REVOKE ALL PRIOR POWERS OF ATTORNEY
AND PROXIES APPOINTED BY ANY STOCKHOLDER AT ANY TIME WITH RESPECT TO THE SHARES
AND NO SUBSEQUENT POWERS OF ATTORNEY OR PROXIES WILL BE APPOINTED BY SUCH
STOCKHOLDER, OR BE EFFECTIVE, WITH RESPECT THERETO DURING THE TERM OF THIS
AGREEMENT.  EXCEPT AS OTHERWISE PROVIDED FOR HEREIN, EACH STOCKHOLDER HEREBY
(A) RATIFIES AND CONFIRMS ALL THAT THE PROXIES APPOINTED HEREUNDER MAY LAWFULLY
DO OR CAUSE TO BE DONE BY VIRTUE HEREOF AND (B) AFFIRMS THAT SUCH IRREVOCABLE
PROXY IS EXECUTED AND INTENDED TO BE IRREVOCABLE IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 212(E) OF THE DGCL.


 


ARTICLE II.


 


REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS


 

Each Stockholder, severally and not jointly, hereby represents and warrants to
Parent as follows:

 


2.1.                              DUE ORGANIZATION AND AUTHORIZATION.  IF SUCH
STOCKHOLDER IS A CORPORATION OR PARTNERSHIP, (A) IT IS DULY ORGANIZED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF ITS ORGANIZATION OR FORMATION
AND HAS ALL REQUISITE POWER TO EXECUTE AND DELIVER THIS AGREEMENT, TO APPOINT
PARENT AS ITS PROXY, TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY AND TO
CARRY OUT ITS OBLIGATIONS HEREUNDER AND (B) THE EXECUTION AND DELIVERY OF THIS
AGREEMENT, THE APPOINTMENT OF PARENT AS SUCH STOCKHOLDER’S PROXY AND THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY HAVE BEEN DULY AUTHORIZED
BY ALL NECESSARY ACTION ON THE PART OF SUCH STOCKHOLDER.  THIS AGREEMENT HAS
BEEN DULY EXECUTED AND DELIVERED BY OR ON BEHALF OF SUCH STOCKHOLDER AND,
ASSUMING ITS DUE AUTHORIZATION, EXECUTION AND DELIVERY BY PARENT, CONSTITUTES A

 

2

--------------------------------------------------------------------------------


 


LEGAL, VALID AND BINDING OBLIGATION OF SUCH STOCKHOLDER, ENFORCEABLE AGAINST
SUCH STOCKHOLDER IN ACCORDANCE WITH ITS TERMS.


 


2.2.                              NO CONFLICTS, REQUIRED FILINGS AND CONSENTS.


 


(A)                                  THE EXECUTION AND DELIVERY OF THIS
AGREEMENT BY SUCH STOCKHOLDER DOES NOT, AND THE PERFORMANCE OF SUCH AGREEMENT BY
SUCH STOCKHOLDER WILL NOT, (A) CONFLICT WITH, CONTRAVENE OR VIOLATE ANY LAW,
REGULATION, COURT ORDER, JUDGMENT OR DECREE APPLICABLE TO SUCH STOCKHOLDER OR BY
WHICH SUCH STOCKHOLDER OR ANY OF SUCH STOCKHOLDER’S PROPERTY IS BOUND OR
AFFECTED, (B) IN THE CASE OF ANY PARTNERSHIP OR CORPORATION, VIOLATE OR CONFLICT
WITH ITS ORGANIZATIONAL DOCUMENTS OR (C) REQUIRE ANY CONSENT UNDER OR RESULT IN
ANY VIOLATION OR BREACH OF OR CONSTITUTE A DEFAULT (OR AN EVENT WHICH WITH
NOTICE OR LAPSE OF TIME OR BOTH WOULD BECOME A DEFAULT) UNDER, OR GIVE TO OTHERS
ANY RIGHTS OF TERMINATION, CANCELLATION OR ACCELERATION OF, OR RESULT IN THE
CREATION OF A LIEN OR ENCUMBRANCE (AS HEREINAFTER DEFINED) ON ANY OF THE
PROPERTY OR ASSETS OF SUCH STOCKHOLDER, INCLUDING THE SHARES, PURSUANT TO ANY
CONTRACT, INSTRUMENT, PERMIT, LICENSE, FRANCHISE OR UNDERSTANDING TO WHICH SUCH
STOCKHOLDER IS A PARTY OR BY WHICH SUCH STOCKHOLDER OR SUCH STOCKHOLDER’S
PROPERTY IS BOUND OR AFFECTED, EXCEPT FOR ANY CONFLICTS, VIOLATIONS, BREACHES OR
DEFAULTS, TERMINATIONS, CANCELLATIONS OR RIGHTS OF TERMINATIONS OR CANCELLATION,
WHICH, ASSUMING THE EXERCISE OF ANY RIGHTS OF TERMINATION OR CANCELLATION, FOR
ANY SUCH BREACHES, DEFAULTS OR OTHER OCCURRENCES THAT WOULD NOT PREVENT OR DELAY
THE PERFORMANCE BY SUCH STOCKHOLDER OF ITS OBLIGATIONS UNDER THIS AGREEMENT.


 


(B)                                 THE EXECUTION AND DELIVERY OF THIS AGREEMENT
BY SUCH STOCKHOLDER DOES NOT, AND THE PERFORMANCE OF THIS AGREEMENT BY SUCH
STOCKHOLDER WILL NOT, REQUIRE ANY WAIVER, CONSENT, APPROVAL OR AUTHORIZATION OF
ANY GOVERNMENTAL ENTITY, EXCEPT FOR (A) ANY INFORMATION FILINGS REQUIRED, IF
ANY, UNDER SECTIONS 13 AND 16 OF THE EXCHANGE ACT AND (B) TERMINATION OF ANY
WAITING PERIOD APPLICABLE UNDER ANY ANTITRUST LAW.


 


2.3.                              TITLE TO SHARES.  EACH STOCKHOLDER IS THE
SOLE, RECORD AND BENEFICIAL OWNER OF ITS SHARES, FREE AND CLEAR OF ANY PLEDGE,
LIEN, SECURITY INTEREST, MORTGAGE, CHARGE, CLAIM, EQUITY, OPTION, PROXY, VOTING
RESTRICTION, RIGHT OF FIRST REFUSAL, LIMITATION ON DISPOSITION, ADVERSE CLAIM OF
OWNERSHIP OR USE OR ENCUMBRANCE OF ANY KIND (“ENCUMBRANCES”), EXCEPT AS MAY
ARISE PURSUANT TO THIS AGREEMENT.  EACH STOCKHOLDER HAS SOLE RIGHT AND POWER TO
VOTE OR TO DISPOSE ITS SHARES, WITHOUT ANY LIMITATIONS, QUALIFICATIONS OR
RESTRICTIONS EXCEPT FOR RESTRICTIONS ON TRANSFER UNDER THE SECURITIES ACT.  THE
SHARES LISTED ON SCHEDULE I CONSTITUTE ALL OF THE SHARES OF EACH STOCKHOLDER
AND, EXCEPT AS SET FORTH IN SCHEDULE I, SUCH STOCKHOLDER DOES NOT OWN OR HOLD
(BENEFICIALLY OR OF RECORD) (A) ANY ADDITIONAL SHARES, OR ANY OPTIONS TO
PURCHASE OR RIGHT TO ACQUIRE ANY ADDITIONAL SHARES, OF CAPITAL STOCK OR OTHER
SECURITIES ISSUED BY THE COMPANY, OR ANY INTEREST THEREIN, OR (B) ANY VOTING
RIGHTS WITH RESPECT TO ANY SHARES OF CAPITAL STOCK OR OTHER SECURITIES OF THE
COMPANY.   THE SHARES DO NOT CONSTITUTE COMMUNITY PROPERTY OR OTHERWISE NEED
SPOUSAL APPROVAL IN ORDER FOR THIS AGREEMENT TO BE A LEGAL, VALID AND BINDING
OBLIGATION OF SUCH STOCKHOLDER.


 


ARTICLE III.


 


REPRESENTATIONS AND WARRANTIES OF PARENT


 

Parent represents and warrants to each Stockholder as follows:

 

3

--------------------------------------------------------------------------------


 


3.1.                              DUE ORGANIZATION AND AUTHORIZATION.  PARENT IS
A CORPORATION DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE
LAWS OF THE STATE OF ITS INCORPORATION.  PARENT HAS ALL REQUISITE CORPORATE
POWER TO EXECUTE AND DELIVER THIS AGREEMENT, TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED HEREBY AND TO CARRY OUT ITS OBLIGATIONS HEREUNDER.  THE EXECUTION
AND DELIVERY OF THIS AGREEMENT AND THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION
ON THE PART OF PARENT.  THIS AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED BY
PARENT AND, ASSUMING ITS DUE AUTHORIZATION, EXECUTION AND DELIVERY BY EACH
STOCKHOLDER, CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION OF PARENT,
ENFORCEABLE AGAINST PARENT IN ACCORDANCE WITH ITS TERMS.


 


ARTICLE IV.


 


COVENANTS OF STOCKHOLDERS


 


4.1.                              NON-SOLICITATION.  EACH STOCKHOLDER COVENANTS
AND AGREES THAT IN ITS CAPACITY AS A STOCKHOLDER OF THE COMPANY, IT SHALL DIRECT
AND USE REASONABLE EFFORTS TO CAUSE ITS PARTNERS, OFFICERS, DIRECTORS,
REPRESENTATIVES AND AGENTS (“REPRESENTATIVES”) TO IMMEDIATELY CEASE ANY
DISCUSSIONS OR NEGOTIATIONS WITH ANY THIRD PARTY THAT MAY BE ONGOING WITH
RESPECT TO A TAKEOVER PROPOSAL.  EACH STOCKHOLDER COVENANTS AND AGREES THAT IN
ITS CAPACITY AS A STOCKHOLDER OF THE COMPANY IT SHALL NOT, NOR SHALL IT PERMIT
OR AUTHORIZE ANY OF ITS REPRESENTATIVES TO, DIRECTLY OR INDIRECTLY, (A) SOLICIT,
INITIATE OR ENCOURAGE ANY INQUIRIES OR THE MAKING OF ANY PROPOSAL WHICH
CONSTITUTES, OR MAY REASONABLY BE EXPECTED TO LEAD TO, ANY TAKEOVER PROPOSAL OR
(B) PARTICIPATE IN ANY DISCUSSIONS OR NEGOTIATIONS REGARDING ANY TAKEOVER
PROPOSAL.


 


4.2.                              NOTICE.  EACH STOCKHOLDER WILL PROMPTLY ADVISE
PARENT ORALLY OR IN WRITING OF ANY REQUEST FOR INFORMATION OR OF ANY TAKEOVER
PROPOSAL RECEIVED BY SUCH STOCKHOLDER (IN ITS CAPACITY AS A STOCKHOLDER OF THE
COMPANY) AND THE MATERIAL TERMS AND CONDITIONS OF SUCH REQUEST OR TAKEOVER
PROPOSAL, PROVIDED, HOWEVER, THAT ANY NOTIFICATION BY THE BOARD OF DIRECTORS OF
THE COMPANY (THE “BOARD”) TO PARENT PURSUANT TO THE MERGER AGREEMENT REGARDING
THE SAME REQUEST FOR INFORMATION OR TAKEOVER PROPOSAL SHALL SATISFY THE
STOCKHOLDERS’ OBLIGATIONS UNDER THIS SECTION 4.2.


 


4.3.                              NO DISPOSITION OR ENCUMBRANCE OF SHARES AND
OPTIONS.  EACH STOCKHOLDER HEREBY COVENANTS AND AGREES THAT, DURING THE TERM, IT
SHALL NOT, AND SHALL NOT OFFER OR AGREE TO, SELL, TRANSFER, TENDER, ASSIGN,
HYPOTHECATE OR OTHERWISE DISPOSE OF, OR CREATE OR PERMIT TO EXIST ANY
ENCUMBRANCE ON, THE SHARES OWNED BY SUCH STOCKHOLDER DURING THE TERM.


 


4.4.                              WAIVER OF APPRAISAL RIGHTS.  EACH STOCKHOLDER
HEREBY WAIVES ANY RIGHTS OF APPRAISAL OR RIGHTS TO DISSENT FROM THE MERGER UNDER
SECTION 262 OF THE DGCL.


 


4.5.                              FURTHER ASSURANCES.  EACH STOCKHOLDER SHALL
PERFORM SUCH FURTHER ACTS AND EXECUTE SUCH FURTHER DOCUMENTS AND INSTRUMENTS AS
MAY REASONABLY BE REQUIRED TO VEST IN PARENT THE POWER TO CARRY OUT AND GIVE
EFFECT TO THE PROVISIONS OF THIS AGREEMENT.  EACH STOCKHOLDER SHALL NOT, NOR
SHALL SUCH STOCKHOLDER ACT IN CONCERT WITH ANY PERSON TO, MAKE OR IN ANY MANNER
PARTICIPATE IN, DIRECTLY OR INDIRECTLY, A “SOLICITATION” OF “PROXIES” (AS SUCH
TERMS ARE USED IN THE EXCHANGE ACT) OR POWERS OF ATTORNEY OR SIMILAR RIGHTS TO
VOTE, OR SEEK TO ADVISE OR INFLUENCE ANY PERSON WITH RESPECT TO THE VOTING OF,
THE SHARES OR ANY OTHER SHARES OF CAPITAL STOCK OF THE COMPANY IN CONNECTION
WITH ANY VOTE OR OTHER ACTION ON ANY MATTER, OTHER THAN TO RECOMMEND

 

4

--------------------------------------------------------------------------------


 


THAT STOCKHOLDERS OF THE COMPANY VOTE IN FAVOR OF THE MERGER AND THE MERGER
AGREEMENT AND OTHERWISE AS EXPRESSLY PROVIDED BY SECTION 1 OF THIS AGREEMENT. 
OTHER THAN AS PROVIDED BY SECTION 1 OF THIS AGREEMENT, EACH STOCKHOLDER SHALL
NOT, NOR SHALL SUCH STOCKHOLDER ACT IN CONCERT WITH ANY PERSON TO, (A) DEPOSIT
THE SHARES IN A VOTING TRUST OR SUBJECT ANY OF THE SHARES TO ANY CONTRACT,
AGREEMENT, OPTION, ARRANGEMENT OR UNDERSTANDING WITH ANY PERSON WITH RESPECT TO
THE VOTING OF SUCH SHARES OR (B) GRANT ANY PROXY OR POWER OF ATTORNEY WITH
RESPECT TO THE SHARES.   EACH STOCKHOLDER SHALL NOT ISSUE ANY PRESS RELEASE OR
MAKE ANY OTHER PUBLIC STATEMENT WITH RESPECT TO THE MERGER AGREEMENT OR THIS
AGREEMENT OR THE MERGER OR ANY OTHER TRANSACTION CONTEMPLATED BY THE MERGER
AGREEMENT, WITHOUT THE PRIOR WRITTEN CONSENT OF PARENT, EXCEPT AS MAY BE
REQUIRED BY ANY APPLICABLE LAW.  EACH STOCKHOLDER HEREBY GIVES ANY CONSENTS OR
WAIVERS THAT ARE REASONABLY REQUIRED FOR THE CONSUMMATION OF THE MERGER UNDER
THE TERMS OF ANY AGREEMENT TO WHICH SUCH STOCKHOLDER IS A PARTY OR PURSUANT TO
ANY RIGHTS SUCH STOCKHOLDER MAY HAVE IN ITS CAPACITY AS A STOCKHOLDER OF THE
COMPANY.  SUCH STOCKHOLDER HEREBY PERMITS THE COMPANY TO PUBLISH AND DISCLOSE IN
THE PROXY STATEMENT SUCH STOCKHOLDER’S IDENTITY AND OWNERSHIP OF THE SHARES AND
THE NATURE OF SUCH STOCKHOLDER’S COMMITMENTS, ARRANGEMENTS AND UNDERSTANDINGS
UNDER THIS AGREEMENT.


 


4.6.                              RELEASE.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY IN SECTION 6.8 OF THE MERGER AGREEMENT, EACH STOCKHOLDER ON BEHALF OF
HIMSELF OR ITSELF AND HIS OR ITS SUCCESSORS, ASSIGNS AND AFFILIATES, WITH
RESPECT TO EACH AND EVERY CLAIM THAT SUCH STOCKHOLDER (OR ANY OF SUCH PERSONS)
MAY HAVE HAD PRIOR TO, OR MAY AT OR FOLLOWING THE EFFECTIVE TIME HAVE, AGAINST
ANY OF THE RELEASEES (A) EFFECTIVE AS OF THE EFFECTIVE TIME, IRREVOCABLY,
UNCONDITIONALLY AND COMPLETELY RELEASES, ACQUITS AND FOREVER DISCHARGES EACH OF
THE RELEASEES FROM ANY SUCH CLAIM, AND IRREVOCABLY, UNCONDITIONALLY AND
COMPLETELY WAIVES AND RELINQUISHES SUCH CLAIM AND (B) EFFECTIVE AS OF THE DATE
HEREOF, COVENANTS NOT TO SUE OR MAKE ANY KIND OF DEMAND OR PROVIDE ANY KIND OF
NOTICE OR UNDERTAKING WITH RESPECT TO ANY SUCH CLAIM.  “RELEASEES” MEANS (A)
PARENT; (B) THE COMPANY; (C) EACH SUBSIDIARY OF THE COMPANY, (D) EACH AFFILIATE
OF PARENT AND, AFTER THE EFFECTIVE TIME, OF THE COMPANY; AND (E) THE SUCCESSORS,
ASSIGNS AND PAST, PRESENT AND FUTURE DIRECTORS, OFFICERS, AGENTS, ATTORNEYS AND
REPRESENTATIVES OF THE RESPECTIVE ENTITIES IDENTIFIED OR OTHERWISE REFERRED TO
IN CLAUSES (A) THROUGH (D) OF THIS DEFINITION.  “CLAIM” MEANS ANY DISPUTE,
CLAIM, SUIT, RIGHT, DAMAGES, JUDGMENTS, EXPENSES, AFFIRMATIVE DEFENSES, ACTIONS
AND CAUSES OF ACTION OF EVERY KIND AND NATURE, IN LAW, EQUITY OR OTHERWISE, THAT
RELATES TO THE MATTERS SET FORTH ON SCHEDULE II, WHETHER BROUGHT PURSUANT TO
COMMON LAW, STATUTE, AGREEMENT, ANY INSURANCE POLICY HELD BY THE COMPANY OR ANY
OF ITS SUBSIDIARIES, THE CERTIFICATE OF INCORPORATION, BYLAWS OR SIMILAR
ORGANIZATIONAL DOCUMENTS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES, THE DGCL OR
OTHERWISE.  EACH STOCKHOLDER ACKNOWLEDGES THAT THE RELEASES SET FORTH IN THIS
SECTION 4.6 HAVE PROVIDED A MATERIAL INDUCEMENT TO PARENT’S WILLINGNESS TO ENTER
INTO THE MERGER AGREEMENT AND WITHOUT SUCH RELEASES PARENT WOULD NOT HAVE BEEN
WILLING TO ENTER INTO THE MERGER AGREEMENT, WHICH AGREEMENT PROVIDES TO THE
STOCKHOLDERS SUBSTANTIALLY BENEFIT AND ACCORDINGLY EACH STOCKHOLDER WILLINGLY
GRANTS THIS RELEASE IN CONSIDERATION THEREFOR AND FOR OTHER GOOD AND VALUABLE
CONSIDERATION, RECEIPT OF WHICH IS HEREBY ACKNOWLEDGED.

 

5

--------------------------------------------------------------------------------


 


ARTICLE V.


 


MISCELLANEOUS


 


5.1.                              DEFINITIONS.  ALL CAPITALIZED TERMS USED BUT
NOT OTHERWISE DEFINED IN THIS AGREEMENT HAVE THE MEANINGS ASSIGNED TO SUCH TERMS
IN THE MERGER AGREEMENT.


 


5.2.                              NON-SURVIVAL OF REPRESENTATIONS, WARRANTIES
AND AGREEMENTS.  UPON TERMINATION OF THIS AGREEMENT, AS FURTHER SET FORTH IN
SECTION 5.13 HEREOF, ALL REPRESENTATIONS, WARRANTIES AND AGREEMENTS MADE BY THE
PARTIES TO THIS AGREEMENT SHALL TERMINATE; PROVIDED, THAT THE PROVISION SET
FORTH IN SECTION 4.6 SHALL SURVIVE TERMINATION UPON THE EFFECTIVE TIME AND THE
PROVISIONS OF THIS ARTICLE V HEREOF SHALL SURVIVE ANY TERMINATION OF THIS
AGREEMENT.


 


5.3.                              EXPENSES.  EXCEPT AS OTHERWISE PROVIDED
HEREIN, ALL COSTS AND EXPENSES INCURRED IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT SHALL BE PAID BY THE PARTY INCURRING SUCH COSTS
AND EXPENSES.


 


5.4.                              NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS
GIVEN OR MADE PURSUANT HERETO SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE
BEEN DULY GIVEN OR MADE (A) AS OF THE DATE DELIVERED OR SENT BY FACSIMILE IF
DELIVERED PERSONALLY OR BY FACSIMILE, CONFIRMATION RECEIVED, (B) ON THE FIRST
BUSINESS DAY FOLLOWING THE DATE OF DISPATCH IF DELIVERED BY A RECOGNIZED
NEXT-DAY COURIER SERVICE AND (C) ON THE THIRD BUSINESS DAY AFTER DEPOSIT IN THE
U.S. MAIL, IF MAILED BY REGISTERED OR CERTIFIED MAIL (POSTAGE PREPAID, RETURN
RECEIPT REQUESTED), IN EACH CASE TO THE PARTIES AT THE FOLLOWING ADDRESSES (OR
AT SUCH OTHER ADDRESS FOR A PARTY AS SHALL BE SPECIFIED BY LIKE NOTICE, EXCEPT
THAT NOTICES OF CHANGES OF ADDRESS SHALL BE EFFECTIVE UPON RECEIPT):


 

If to a Stockholder, at the address or facsimile number of such Stockholder set
forth on Schedule I, with a copy (which shall not constitute notice) to:

 

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, NY  10019

Attention:  Steven J. Gartner, Esq.

Facsimile No.:  (212) 728-9222

 

If to Parent:

The Thomson Corporation

Metro Center

One Station Place

Stamford, Connecticut  06902

Attention: Carl Tobiasen

Facsimile: (203) 539-7552

 

With a copy (which shall not constitute notice) to:

 

Covington & Burling

1330 Avenue of the Americas

New York, New York  10019

 

6

--------------------------------------------------------------------------------


 

Attention: J. D. Weinberg, Esq.

Facsimile No.:   (646) 441-9037

 

and

 

The Thomson Corporation

Metro Center

One Station Place

Stamford, Connecticut  06902

Attention: Darren Pocsik, Esq.

Facsimile No.:  (203) 357-9762

 


5.5.                              SEVERABILITY.  IF ANY TERM OR OTHER PROVISION
OF THIS AGREEMENT IS INVALID, ILLEGAL OR INCAPABLE OF BEING ENFORCED BY ANY RULE
OF LAW, OR PUBLIC POLICY, ALL OTHER CONDITIONS AND PROVISIONS OF THIS AGREEMENT
SHALL NEVERTHELESS REMAIN IN FULL FORCE AND EFFECT SO LONG AS THE ECONOMIC OR
LEGAL SUBSTANCE OF THE TRANSACTIONS CONTEMPLATED HEREBY IS NOT AFFECTED IN ANY
MANNER ADVERSE TO ANY PARTY.  UPON ANY DETERMINATION THAT ANY TERM OR OTHER
PROVISION IS INVALID, ILLEGAL OR INCAPABLE OF BEING ENFORCED, THE PARTIES HERETO
SHALL NEGOTIATE IN GOOD FAITH TO MODIFY THIS AGREEMENT SO AS TO EFFECT THE
ORIGINAL INTENT OF THE PARTIES AS CLOSELY AS POSSIBLE IN AN ACCEPTABLE MANNER TO
THE END THAT THE TRANSACTIONS CONTEMPLATED HEREBY ARE FULFILLED TO THE MAXIMUM
EXTENT POSSIBLE.


 


5.6.                              COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED
BY THE PARTIES HERETO IN SEPARATE COUNTERPARTS (INCLUDING BY FACSIMILE), EACH OF
WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE AN ORIGINAL, BUT ALL SUCH
COUNTERPARTS SHALL TOGETHER CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


5.7.                              AMENDMENT AND WAIVER.  THIS AGREEMENT MAY NOT
BE AMENDED, EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY THE PARTIES HERETO, AND
ANY PROVISION HEREIN MAY NOT BE WAIVED BY ANY PARTY EXCEPT AS SET FORTH IN AN
INSTRUMENT IN WRITING SIGNED BY SUCH PARTY.


 


5.8.                              ASSIGNMENT, BINDING EFFECT.  NEITHER THIS
AGREEMENT NOR ANY OF THE RIGHTS, INTERESTS OR OBLIGATIONS HEREUNDER SHALL BE
ASSIGNED BY ANY OF THE PARTIES HERETO (WHETHER BY OPERATION OF LAW OR OTHERWISE)
WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTIES.  SUBJECT TO THE
PRECEDING SENTENCE, THIS AGREEMENT SHALL BE BINDING UPON AND SHALL INURE TO THE
BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS. 
NOTWITHSTANDING ANYTHING CONTAINED IN THIS AGREEMENT TO THE CONTRARY, NOTHING IN
THIS AGREEMENT, EXPRESSED OR IMPLIED, IS INTENDED TO CONFER ON ANY PERSON OTHER
THAN THE PARTIES HERETO OR THEIR RESPECTIVE SUCCESSORS AND ASSIGNS ANY RIGHTS,
REMEDIES, OBLIGATIONS OR LIABILITIES UNDER OR BY REASON OF THIS AGREEMENT.


 


5.9.                              SPECIFIC PERFORMANCE.  THE PARTIES HERETO
AGREE THAT IRREPARABLE DAMAGE WOULD OCCUR IN THE EVENT THAT ANY OF THE
PROVISIONS OF THIS AGREEMENT WAS NOT PERFORMED IN ACCORDANCE WITH ITS SPECIFIC
TERMS OR WAS OTHERWISE BREACHED.  IT IS ACCORDINGLY AGREED THAT THE PARTIES
SHALL BE ENTITLED TO AN INJUNCTION OR INJUNCTIONS TO PREVENT BREACHES OF THIS
AGREEMENT AND TO ENFORCE SPECIFICALLY THE TERMS AND PROVISIONS HEREOF IN ANY
DELAWARE COURT, THIS BEING IN ADDITION TO ANY OTHER REMEDY TO WHICH THEY ARE
ENTITLED AT LAW OR IN EQUITY.

 

7

--------------------------------------------------------------------------------


 


5.10.                        GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE, WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT
REGARD TO ITS RULES OF CONFLICT OF LAWS.


 


5.11.                        HEADINGS. THE HEADINGS CONTAINED IN THIS AGREEMENT
ARE FOR REFERENCE PURPOSES ONLY AND SHALL NOT AFFECT IN ANY WAY THE MEANING OR
INTERPRETATION OF THIS AGREEMENT.


 


5.12.                        STOCKHOLDER’S CAPACITY.  EXCEPT FOR THE PROVISIONS
SET FORTH IN SECTION 4.6, NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT TO THE
CONTRARY, EACH STOCKHOLDER EXECUTES THIS AGREEMENT IN HIS CAPACITY AS THE
BENEFICIAL OWNER OF SUCH STOCKHOLDER’S SHARES.  EXCEPT FOR THE PROVISIONS SET
FORTH IN SECTION 4.6, NO STOCKHOLDER NOR ANY OF ITS REPRESENTATIVES WHO IS AN
OFFICER OR MEMBER OF THE BOARD SHALL BE DEEMED TO HAVE MADE ANY AGREEMENT OR
UNDERSTANDING IN THIS AGREEMENT, INCLUDING BUT NOT LIMITED TO THOSE AGREEMENTS
SET FORTH IN SECTIONS 4.1 AND 4.2, IN HIS CAPACITY AS SUCH OFFICER OR MEMBER OF
THE BOARD.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, EXCEPT FOR THE
PROVISIONS SET FORTH IN SECTION 4.6, NOTHING IN THIS AGREEMENT, INCLUDING
WITHOUT LIMITATION SECTIONS 4.1 AND 4.2, SHALL PREVENT OR IN ANY WAY LIMIT SUCH
PERSON FROM TAKING ANY ACTION IN HIS CAPACITY AS AN OFFICER OR MEMBER OF THE
BOARD, INCLUDING WITHOUT LIMITATION ANY ACTIONS PERMITTED UNDER SECTION 5.2 AND
SECTION 6.1 OF THE MERGER AGREEMENT.


 


5.13.                        TERMINATION.  THIS AGREEMENT SHALL TERMINATE AND BE
OF NO FURTHER FORCE AND EFFECT, (A) BY THE WRITTEN MUTUAL CONSENT OF THE PARTIES
HERETO, (B) AUTOMATICALLY AND WITHOUT ANY REQUIRED ACTION OF THE PARTIES HERETO
UPON THE EFFECTIVE TIME, (C) UPON TERMINATION OF THE MERGER AGREEMENT IN
ACCORDANCE WITH ITS TERMS OR (D) WITH RESPECT TO ANY STOCKHOLDER, ANY AMENDMENT
TO THE MERGER AGREEMENT THAT REDUCES THE AMOUNT OF THE MERGER CONSIDERATION;
PROVIDED, THAT THE PROVISION SET FORTH IN SECTION 4.6 SHALL SURVIVE TERMINATION
UPON THE EFFECTIVE TIME AND THE PROVISIONS OF THIS ARTICLE V HEREOF SHALL
SURVIVE ANY TERMINATION OF THIS AGREEMENT; AND PROVIDED, FURTHER THAT NO SUCH
TERMINATION SHALL RELIEVE ANY PARTY OF LIABILITY FOR A WILLFUL BREACH HEREOF
PRIOR TO TERMINATION.


 


5.14.                        ENTIRE AGREEMENT.  THIS AGREEMENT AND ANY DOCUMENTS
DELIVERED BY THE PARTIES IN CONNECTION HEREWITH CONSTITUTE THE ENTIRE AGREEMENT
AMONG THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ALL
PRIOR AGREEMENTS AND UNDERSTANDINGS AMONG THE PARTIES WITH RESPECT THERETO.


 


5.15.                        WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY SUIT, ACTION OR OTHER PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH PARTY WOULD NOT,
IN THE EVENT OF ANY ACTION, SUIT OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT, BY, AMONG OTHER THINGS, THE MUTUAL WAIVER
AND CERTIFICATIONS IN THIS SECTION 5.15.


 


5.16.                        JURISDICTION.  EACH OF THE PARTIES HERETO (I)
CONSENTS TO SUBMIT ITSELF TO THE PERSONAL JURISDICTION OF ANY STATE OR FEDERAL
COURT LOCATED IN THE STATE OF DELAWARE, IN THE EVENT ANY DISPUTE ARISES OUT OF
THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, (II)
AGREES THAT IT WILL NOT ATTEMPT TO DENY OR DEFEAT SUCH PERSONAL JURISDICTION BY
MOTION OR OTHER REQUEST FOR LEAVE FROM ANY SUCH COURT, (III) AGREES THAT IT WILL
NOT BRING ANY ACTION RELATING TO THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT IN ANY

 

8

--------------------------------------------------------------------------------


 


COURT OTHER THAN A STATE OR FEDERAL COURT LOCATED IN THE STATE OF DELAWARE AND
(IV) IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY
SUCH SUIT, ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT ANY SUCH SUIT, ACTION
OR PROCEEDING WHICH IS BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.  EACH OF THE PARTIES HERETO IRREVOCABLY CONSENTS TO THE
SERVICE OF ANY AND ALL LEGAL PROCESS, SUMMONSES, NOTICES AND OTHER DOCUMENTS
WHICH MAY BE SERVED IN ANY SUIT, ACTION OR PROCEEDING REFERRED TO IN
SECTION 5.16, WHICH SERVICE MAY BE MADE IN ANY MANNER PROVIDED FOR THE GIVING OF
NOTICES IN SECTION 5.4, PROVIDED THAT NOTHING IN THIS SECTION 5.16 SHALL AFFECT
THE RIGHT OF ANY PARTY TO SERVE ANY SUCH LEGAL PROCESS, SUMMONS, NOTICE OR OTHER
DOCUMENT IN ANY OTHER MANNER PERMITTED BY LAW.

 

[Signature Pages Follow.]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Parent has caused this Agreement to be executed by its
officer thereunto duly authorized and each Stockholder has caused this Agreement
to be executed, or duly executed by an authorized signatory, all as of the date
first written above.

 

 

The Thomson Corporation

 

 

 

 

 

 

 

By:

/s/ D.J. Hulland

 

 

 

Name:  D.J. Hulland

 

 

Title: SVP, Finance

 

 

 

 

 

 

 

WARBURG, PINCUS VENTURES, L.P.

 

 

 

 

 

 

 

By:

Warburg Pincus & Co.,

 

 

Its General Partner

 

 

 

 

 

 

 

By:

/s/ Sidney Lapidus

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

/s/ Mason P. Slaine

 

 

Mr. Mason P. Slaine

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

 

Name and Address of Stockholder

 

Number of Shares Owned

 

Warburg, Pincus Ventures, L.P.(1)
466 Lexington Avenue
New York, NY  10017
Attn:  Mr. Sid Lapidus
Facsimile No.:  (212) 878-9100

 

6,804,762

 

Mr. Mason P. Slaine
c/o Information Holdings Inc.
2777 Summer Street, Suite 602
Stamford, Connecticut  06905
Facsimile No.:  (203) 961-1431

 

2,000,000

(2)

 

--------------------------------------------------------------------------------

(1)  The sole general partner of Warburg, Pincus Ventures, L.P. (“WPV”) is
Warburg Pincus & Co., a New York general partnership (“WP”). Warburg Pincus LLC,
a New York limited liability company (“WP LLC”), manages WPV.  Mr.  Sidney
Lapidus and Mr. John Vogelstein are general partners of WP and members of WP
LLC.  Due to their relationship with WPV, Messrs. Lapidus and Vogelstein may be
deemed to beneficially own such shares owned by WPV.  Messrs. Lapidus and
Vogelstein have disclaimed all beneficial ownership of all shares owned by WPV.

 

(2)  Includes 400,000 shares issuable upon exercise of options that are vested
and exercisable.

 

--------------------------------------------------------------------------------


 

SCHEDULE II

 

1.  Venturetek, L.P. v. Rand Publishing Co., et al, Index No. 605046/98 (Sup.
Ct. N.Y. Cty.), including all appeals and related proceedings.

 

2.  Venturetek, L.P. v. Information Holdings Inc., Index No. 604416/02 (Sup. Ct.
N.Y. Cty.), including all appeals and related proceedings.

 

3.  All Claims related to or arising from the foregoing litigations or
proceedings.

 

4.  All Claims related to or arising from the facts alleged in the foregoing
litigations or proceedings, or substantially similar facts.

 

--------------------------------------------------------------------------------